Citation Nr: 1741338	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  08-04 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to a rating in excess of 10 percent from January 23, 2007, to July 7, 2013, and a rating in excess of 30 percent from July 8, 2013, for tension headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel





INTRODUCTION

The appellant served on active duty in the Air Force from May 2002 to July 2004. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota, which denied a compensable rating for tension headaches.

A travel Board hearing was scheduled for June 4, 2008, at 12:30 p.m.  However, the appellant failed to appear.  The available record contains no explanation for such failure to appear, nor is there any indication that the appellant requested a postponement or another hearing.  Under these circumstances, the case will be processed as though the request for a hearing has been withdrawn.  38 C.F.R. § 20.702(d).

An April 2010 rating decision granted a 10 percent for tension headaches, effective from December 7, 2009.  Although an increased rating was granted, as the maximum schedular rating was not assigned nor did the appellant withdraw his appeal, the issue remained in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993).

In October 2011, the Board, which did not have access to the RO's April 2010 decision, denied a compensable rating for tension headaches.  

The appellant appealed the Board's decision to the Court of Appeals for Veterans Claims (Court).  In May 2012, the appellant's representative and the VA General Counsel filed a Joint Motion to Remand.  In June 2012, the Court granted the Joint Motion, and remanded the case to the Board for readjudication consistent with the Joint Motion.  

In June 2013, the Board remanded the case for further evidentiary development.

A July 2013 rating decision assigned a 30 percent rating for tension headaches, effective July 8, 2013.  Again, despite the award of an increased rating, as the maximum schedular rating was not assigned nor did the appellant withdraw his appeal, the issue remained in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993).

A September 2013 Board decision granted a 10 percent rating for tension headaches the period prior to December 7, 2009.  The Board denied a rating in excess of 10 percent from December 7, 2009, to July 7, 2013, and denied a rating in excess of 30 percent from July 8, 2013.  A September 2013 rating decision effectuated the Board decision, and assigned a 10 percent rating beginning April 20, 2007.

The appellant again appealed the Board's decision to the Court.  In a November 2014 Memorandum Decision, the Court vacated the portion of the Board's September 2013 decision denying a rating in excess of 10 percent for tension headaches prior to July 8, 2013, in excess of 30 percent from July 8, 2013.

In April 2015, the Board remanded this case for additional development.

A Supplemental Statement of the Case (SSOC) was issued in May 2016.  

In September 2016, the Board granted a rating of 10 percent for tension headaches from January 23, 2007, denied a rating in excess of 10 percent prior to July 8, 2013, and denied a rating in excess of 30 percent from July 8, 2013.

The appellant again appealed the Board's decision to the Court.  In June 2017, the Court granted a Joint Motion for Partial Remand that vacated and remanded the portion of the September 2016 Board decision that denied a rating in excess of 10 percent from January 23, 2007, and a rating in excess of 30 percent from July 8, 2013, because the Board did not address the interplay among 38 C.F.R. §§ 4.3, 4.7, and 4.21, as ordered in the November 2014 Order and Memorandum Decision.  Cf. Stegall v. West, 11 Vet. App. 268, 271 (1998).  It was requested by the parties that the portion of the Board decision granting entitlement to a 10 percent rating beginning January 23, 2007, not be disturbed.  In view of this procedural history, the remaining issue on appeal is as set forth on the cover page of this decision.  


FINDINGS OF FACT

1.  For the period from January 23, 2007, to July 8, 2013, the appellant had tension headaches which required sleep for relief which more nearly averaged one in two months over the last several months.  

2.  Beginning July 8, 2013, the appellant had tension headaches which often required sleep for relief, but were not productive of severe economic inadaptability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for tension headaches for the period from January 23, 2007, to July 8, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.21, 4.124a, Diagnostic Code 8199-8100 (2016).

2.  The criteria for a rating in excess of 30 percent rating for tension headaches from July 8, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.21, 4.124a, Diagnostic Code 8199-8100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Neither the appellant nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


II.  Applicable Law

      A.  Standard of Proof

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  "It is in recognition of our debt to our veterans that society has [determined that,] [b]y tradition and by statute, the benefit of the doubt belongs to the veteran."  See Gilbert, 1 Vet. App. at 54.

	B.  Increased Evaluations

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if that disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where a claimant appeals the denial of a claim of an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  

Where VA's adjudication of the claim for increase is lengthy, and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different, or "staged," ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

		i.  Migraines

The appellant has been variously diagnosed as having tension and migraine headaches.  She is service-connected for tension headaches and her disability has been rated by analogy to migraine headaches.  38 C.F.R. § 4.20.

Under Diagnostic Code 8100, pertaining to migraine headaches, a 10 percent rating is assigned for migraines with characteristic prostrating attacks averaging one in two months over the last several months; a 30 percent rating is warranted for migraines with characteristic prostrating attacks occurring on an average once a month over the last several months; and a maximum 50 percent rating is warranted for migraines with very frequent completely prostrating and prolonged attacks, productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2016).

The use of the conjunctive "and" in a statutory provision means that all of the conditions listed in the provision must be met.  Melson v. Derwinski, 1 Vet. App. 334 (1991); Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for a higher rating to be assigned).  Here, each of the criteria listed in the 50 percent rating must be met in order to warrant a 50 percent rating.  Tatum v. Shinseki, 23 Vet. App. 152 (2009).

It is the defined and consistently applied policy of the Department of Veterans Affairs to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21. 


III.  Analysis

	A.  Evidence

A March 2005 rating decision granted service connection for tension headaches and assigned a noncompensable rating, effective July 2004.  

At an April 2007 VA examination, the appellant reported that sometimes her headaches were preceded by a throbbing sensation or some visual blurring.  Mostly the pain was bifrontal, and not more on one side than the other.  The pain was throbbing.  There were no other symptoms associated with the headache.  To get rid of the headache, the appellant related that she tried to go to sleep and if she could she would sleep for four to five hours.  After that, the pain was gone and for the most part she had been able to do that since she was no longer working.  That happened about two to three times per week on average and the headaches were not prostrating.  She worked two to three hours per day for the Youth Center on base.  She had just started this job the prior Friday so there was no way to gauge the effect the headaches would have on employment.  Her job location was only about two minutes from her house so it was very convenient.  She had been seen a couple of times for headaches, but only given Motrin.  She was fully functional in all activities of daily living and house work, but her husband helped her.  On examination, the appellant was not in distress.  The diagnosis was migraine without aura.

In August 2007, the appellant submitted general internet evidence regarding the nature of headaches.

In January 2009, the appellant was seen by a private provider for a migraine headache.  She complained of having a migraine headache.  She stated that she had a history of migraines.  However, over the past two days her vision had been affected.  She indicated that she could not focus on anything and that she could only see half of her husband's face.  She was also seeing spots.  She could hardly see out of the left eye.  She took an Imitrex and it did not work very well.  The previous night, she had another migraine and her last dose of Imitrex 50 mg was taken.  She stated that the visual changes lasted about one hour.  She reported that her appetite was back.  She was feeling better overall, but the visual changes really bothered her.  She stated that she still had a little bit of dizziness with sudden movements.  However, that was better.  She had not previously had the visual changes like she had the previous couple of days.  The diagnosis was migraine headache.  The appellant was advised that one can have visual disturbances with migraine headaches.  She was also advised to increase her Imitrex to 100 mg at the onset of a headache and was advised that she could repeat in two hours if the headache was not improved or reoccurred, but that the maximum dose was 200 mg in 24 hours.  If the visual changes persisted or worsened, she was told to see her primary care provider and possibly have a computerized tomography (CT) to rule out any abnormality.  She verbalized understanding and had no further questions at that time.

A May 2009 medical note indicated that the appellant had had migraine headaches in the past and had run out of Imitrex medication.  The appellant reported that she had not had any migraines for a "long time," but indicated that they usually came in the summer.  She was provided a prescription for Imitrex and Treximet.

At a February 2010 VA examination, the appellant reported that she had what she considered to be migraines one to two times each week during the summer.  She related that she really did not have any issues with headaches during the winter.  During the summer, she noticed that her migraines were aggravated with her increased allergic rhinitis symptoms.  She used Imitrex with relief.  She also took naps with some relief.  She noticed some visual changes and described seeing spots.  The migraines could last up to several hours.  They were typically located behind the eyes.  They were prostrating in nature and occurred approximately one time every one to two months at which time the pain was a 10.5/10 and lasted for up to several hours until the Imitrex had worked or until she was able to sleep.  She described having blurred vision and photophobia.  She had nausea with occasional vomiting.  There was no phonophobia.  She stated that she missed some work with her old job due to headaches, but had not missed any work in the past year due to headaches.  The appellant was not in acute distress at the time of the examination.  Neurological examination was normal.  The diagnosis was tension headaches with the appellant describing migraines during the summer and no headaches in the winter.  The appellant's complete records were not available for review.

An April 2010 rating decision increased the rating for tension headaches to 10 percent effective December 7, 2009.  The effective date assigned was noted to be the date of claim for an increase.  However, there was an increased rating claim pending prior to that date.

A June 2010 clinical note states that the appellant reported a history of tension headaches, but had not had one in a while.

In October 2011, the Board, which did not have access to the April 2010 RO rating decision, denied a compensable rating for tension headaches.  The appellant appealed the Board decision to the Court.  

In a May 2012 Joint Motion, the parties agreed that the April 2007 VA examination report contained "internally inconsistent" findings.  Specifically, the appellant's report that she required sleep to treat her headaches was felt to be inconsistent with the examiner's conclusion that her headaches were not prostrating.  In compliance with the Joint Motion, in June 2013, the Board remanded the claim.  The Board stated that "there remains a question of whether the appellant truly suffers from prostrating headaches pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100."  The Board therefore directed that the appellant be provided another examination to address that question.  

At a July 8, 2013, VA headaches examination, the appellant claimed to have five to six headaches per month, lasting from 1.5 to 3 days.  The appellant did not have characteristic prostrating attacks of migraine headache pain, but she had prostrating attacks of non-migraine headache pain, more frequently than once per month.  Her headache condition impacted her ability to work.  The report indicated that she was capable of "light physical employment; sales/teaching."  The examiner stressed, in capital letters, that the examination was very limited since there were no current treatment records, and that it was by history alone.  The examiner further noted that the appellant had been requested to send current treatment reports to the RO, the importance of which was explained to her.  

A July 2013 rating decision continued a 10 percent rating for headaches from December 7, 2009, and increased the rating to 30 percent, effective July 8, 2013.

In September 2013, the Board assigned a 10 percent rating for the period "prior to December 7, 2009."  The Board denied a rating in excess of 10 percent prior to July 8, 2013, and denied a rating in excess of 30 percent from July 8, 2013.  A September 2013 rating decision effectuated the Board's decision, and assigned a 10 percent rating as of April 20, 2007.

The appellant appealed to the Court.  In November 2014, the Court issued an Order and a Memorandum Decision that vacated the Decision portion of the Board's September 2013 decision, to the extent that it denied a rating in excess of 10 percent prior to July 8, 2013, and a rating in excess of 30 percent as of July 8, 2013.  A review of the Court's November 2014 decision shows that VA had conceded that the issue of a rating in excess of 10 percent prior to July 8, 2013, must be remanded because the Board had not ensured compliance with the June 2013 remand.  Specifically, the Court concluded that a remand was required because the July 2013 VA examination report did not address whether the appellant's complaint that she needed for sleep to alleviate headaches was evidence of "prostration" under Diagnostic Code 8100.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  The Court similarly determined that the Board's reasons and bases were inadequate, as the Board did not discuss the appellant's complaint that she used sleep to treat headaches, and evidence of prostrating attacks in the July 2013 VA examination, and in findings in the April 2010 and July 2013 rating decisions.   

The Court's November 2014 decision further found that the issue of a rating in excess of 30 percent as of July 8, 2013 required a remand, because "the Board failed to consider the interplay among 38 C.F.R. §§ 4.3, 4.7, and 4.21 with respect to each of the factors specified in Diagnostic Code 8100 for a 50 percent rating, including whether headaches were productive of economic inadaptability, and determine if a 50 percent evaluation was appropriate despite any perceived absence of one or more listed factors."  The Court further concluded that the Board's reasons and bases for the decision were inadequate.  The Court essentially noted that, although the June 2013 VA examiner had stated that the appellant was capable of "light physical employment," under Diagnostic Code 8100, the term "economic inadaptability" was not synonymous with an "inability to work."  Pierce v. Principi, 18 Vet. App. 440 (2004).  The Court stated that the Board had not adequately explained why the finding that the appellant was capable of "light physical employment" meant that her headaches were not productive of severe economic adaptability.  

In an April 2015 remand, the Board ordered a new VA examination.  In its remand, the Board noted that the June 2013 VA examiner had emphasized that the examination was very limited due to the lack of current treatment records.  Therefore, prior to arranging for the appellant to undergo examination, the Board determined that an attempt should be made to obtain additional records to ensure that the next VA examination was based on a complete record.  

With regard to the issue of economic adaptability under Diagnostic Code 8100, the Board noted that there was currently no evidence of record to showing that the appellant had lost time or wages resulting in economic inadaptability due to service-connected tension headaches.  Thus, those records, if in existence, were requested.  

As a final matter, the Board noted that because neither the rating criteria nor the Court had defined the word "prostrating," in its September 2013 decision, the Board had considered definitions from two different dictionaries.  A review of the Court's November 2014 decision showed that they did not address the parties' contentions as to whether or not the Board had properly chosen a definition of "prostrating."  Under the circumstances, the Board found that there was no basis to find that any examination provided to the appellant would be "inadequate" without the Board mandating a particular definition of "prostrating."  The Board indicated that the Board trusted that the correct procedures would be followed and that the correct forms would be used, and the Board need not make any further determinations as to that issue.  Examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion even when the rationale does not explicitly lay out the examiner's journey from the facts to a conclusion.  Acevedo v. Shinseki, 25 Vet. App. 286 (2012).

When the use of medication is not a factor in the disability rating criteria under which the disability is evaluated, the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  Jones v. Shinseki, 26 Vet. App. 56 (2012).  Thus, the Board will evaluate the severity of the appellant's headaches without considering any ameliorative effects of medication, as the relief provided by medication is not a criterion under Diagnostic Code 8100.  

An August 2015 clinical note states that the appellant reported a history of migraines; however, she also stated that she had not had one since moving to Florida.

The exact date the appellant moved to Florida is not clear.  An October 2011 Report of General Information lists a Florida mailing address for the appellant.  Since then, she has used the Florida mailing addresses on file with VA, but for a short period of time in 2016 when she also used a mailing address in Louisiana.

An October 2015 clinical note states that the appellant complained of sinus pressure and headaches for two days.

At a December 2015 VA examination, limited records were received for review, although primary care records were reviewed through Legacy.  It was noted that the appellant had a diagnosis of tension headaches, but there was no record of medication or treatment for five years except for treatment from the month before, when the appellant presented with sinus pressure and headaches for two days.  Headaches were not included on the appellant's problem list used by primary care providers.  The appellant was diagnosed and treated for acute sinusitis.  There was no mention of any migraine or tension headache.  The only diagnosis was acute sinusitis.  The appellant gave a history of headaches that occurred 10 to 15 times per month and were more significant when it was hot outside.  The headaches were located over the frontal and bilateral and were both sharp and dull.  The headaches lasted from two hours to five hours with a pain level of 7-8/10.  The appellant also had nausea, sensitivity to light, and sensitivity to sound.  Current treatment was Aleve.  She had only missed one day of school according the appellant in the past year for the headaches.  They tended to occur at night at approximately 9:00 to 11:00 p.m.  When she had a headache she took the Aleve and also went to bed.  She had been in school since 2012 at a university.  The examiner opined that the appellant did not have characteristic prostrating attacks of migraine/non-migraine headache pain.  The examiner further opined that the appellant's headache condition impacted her ability to work, but she could perform light physical employment, such as sales/teaching.

In April 2016, a medical opinion was obtained to resolve the Joint Motion and Court questions, to include as being based on a review of the complete record.  The examiner explained that unlike classic headaches, tension headaches were not known to be "prostrating" where a person was incapacitated and unable to perform anything at all.  Further, the mere fact that one slept during the episode did not make it "prostrating."  The examiner then referred to the December 2015 examination, indicating that the appellant was being followed in a clinic, a full-time student working towards a Master's degree, and had only missed one day of school in the past year for headaches.  She had not had a headache at school.  When she had headaches at night, usually between 9:00 and 11:00 p.m., she took an Aleve and went to bed.  She had only missed only one class this year for the headache condition.  The examiner indicated that the appellant was only service-connected for tension headaches.  The examiner indicated that there was no evidence of any severe economic inadaptability since the appellant had been able to be a student and had only missed one day that year for headaches.  She had been in school for years and was now working toward a Master's Degree in Psychology.  The examiner concurred with the December 2015 medical report findings.  The examiner indicated that the appellant's headaches lasted for two to five hours and occurred five to six times per month.  However, the examiner also opined that they were not prostrating.  Her activities of daily living were not affected.  The examiner stated that there was no functional impairment when the headache was not present; but when headaches were present, the appellant needed to rest.

An April 2016 clinical note states that the appellant reported a six-year history of migraine headaches that were well-controlled with Imitrex as needed.  She stated that she stopped getting migraines at some point, and did not need prophylaxis therapy.  However, her migraines started again within the last month.  She stated that her symptoms were the same as her prior migraines, including prodrome of black spots and light, then throbbing in the frontal region.  Photophobia and phonophobia were also reported.  The appellant denied numbness, tingling, facial droop, weakness, and paralysis.  She stated that she recently cut back on caffeine and does not drink enough water.  She stated that she saw an optometrist recently and her vision was within normal limits.  She did not have a headache at the time of examination.  She was diagnosed with other migraine, not intractable, without status migrainosus.  The clinician stated that the appellant's current migraines were consistent with past migraines, with no red-flag symptoms.  The appellant was instructed to be seen again if there was no improvement within one month, or sooner with any new or worsening symptoms.

The appellant's Application for Increased Compensation Based on Unemployability was received in January 2017.  She stated that she was prevented from securing or following a substantially gainful occupation due to her cholecystectomy (gallbladder removal).  She did not contend that she was unemployable due to her tension headaches.  She stated that she last worked full-time November 24, 2011, the day she became too disabled to work.  She reported that she has a Bachelor's Degree in Psychology, which she received in November 2014.

The Court granted a joint motion for partial remand in June 2017 which vacated, in part, and remanded the September 2016 Board decision to the extent that it denied entitlement to a rating for tension headaches in excess of 10 percent from January 23, 2007, and in excess of 30 percent from July 8, 2013, because the September 2016 Board decision did not address the interplay between 38 C.F.R. §§ 4.3, 4.7, and 4.21, as ordered by the Court in November 2014.

	B.  Prostrating Attacks

The rating criteria do not define "prostrating," nor has the Court.  Fenderson v. West, 12 Vet. App 119 (1999) (reciting Diagnostic Code 8100 verbatim, but not specifically addressing the definition of a prostrating attack).  By way of reference, in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007), "prostration" is defined as "extreme exhaustion or powerlessness."

There has been conflicting information provided by examiners as to whether the appellant has prostrating headaches.  Some examiners drew a distinction between prostration caused by migraines, which may not be caused in the same manner by tension headaches.  However, all the examiners appear to accept that the appellant chooses to rest to alleviate the headaches or needs to rest to alleviate the headaches.  Since the headaches, by the appellant's admission, occur at bedtime, she goes to sleep to relieve them and also takes either over the counter or prescribed medication.  In September 2016, the Board resolved reasonable doubt in favor of the appellant, and accepted that the necessity of sleep for relief of the headaches in this particular case may be equated by analysis to prostration.  38 C.F.R. § 4.3.  The Board will not alter this conclusion now.

	C.  Entitlement to a rating in excess of 10 percent prior to July 8, 2013

The appellant's claim for an increased rating for headaches was received on January 23, 2007.  In June 2017, the Court vacated, in part, and remanded the September 2016 Board decision only to the extent that it denied entitlement to a rating for tension headaches in excess of 10 percent from January 23, 2007, and in excess of 30 percent from July 8, 2013.  The Board finds that the evidence does not show that headaches increased in severity during the one year prior to the receipt of the claim for increase on January 23, 2007.  Therefore, a compensable rating cannot be assigned prior to January 23, 2007.  38 C.F.R. § 3.400.

A review of the evidence during this time period shows that the appellant reported variance in the frequency of the headaches, from two to three times per week at the time of the April 2007 examination, to being completely absent except during the summertime in the subsequent reports.  The Board finds that, on average, and resolving all reasonable doubt in favor of the appellant, the frequency and severity of the headaches warrants a 10 percent rating due to characteristic prostrating attacks averaging one in two months over the last several months as of the date of the claim.  While the frequency was not recorded until the April 2007 examination, the Board finds that frequency was shown to be present during the time the claim was pending.  However, the Board finds that a 30 percent rating is not warranted because the evidence does not show that characteristic prostrating headache attacks averaged once a month over the last several months.  The only time more headaches were reported was on one examination and in close proximity to the season when the appellant indicated that she generally had more headaches.  Apparently, the appellant has headaches of varying frequency during the summer season, but then does not have headaches, or as frequent headaches, during the rest of the year.  Therefore, the number of headaches of several months would be an average that is less than those shown during the summer months.


		i.  Pierce interplay

There is an interplay between 38 C.F.R. §§ 4.3, 4.7, and 4.21.  See Pierce v. Principi, 18 Vet. App. 440 (2004).   If there is reasonable doubt to be resolved, it is to be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question between two evaluations, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Finally, it is not expected that every case will show every criterion for a particular rating.  38 C.F.R. § 4.21.

For DC 8100, the difference between a 10 percent rating and a 30 percent rating is only the average of characteristic prostrating attacks in a month over the last several months.  Experiencing on average one every two months warrants a 10 percent rating; and experiencing on average one every month warrants a 30 percent rating.  As explained above, there is no further reasonable doubt to be resolved for the period prior to July 8, 2013, because the Board has already resolved reasonable doubt in the appellant's favor by finding that, because the appellant primarily experienced headaches in the summer months, averaging those occurrences out over the course of a year more nearly approximated one every two months.  38 C.F.R. §§ 4.3, 4.7.  The preponderance of the evidence is against the appellant's prostrating headache attacks more nearly approximating on average one per month for this time period.  The evidence is not so evenly balanced regarding the frequency of the prostrating attacks that the doctrine of reasonable doubt is applicable.  Analyzing 38 C.F.R. § 4.21 and its interplay with 38 C.F.R. §§ 4.3 and 4.7 does not change the Board's conclusion that a rating in excess of 10 percent for the period prior to July 8, 2013, is not warranted because the 10 percent and 30 percent rating criteria clearly do not differ except in regard to the frequency of characteristic prostrating attacks.

		ii.  Conclusion

Accordingly, the Board finds that the appellant experienced tension headaches which required sleep; and although the exact timeframe is not entirely specific, the Board finds that the evidence more nearly approximates the criteria for a 10 percent rating as of the date of receipt of the claim for increase on January 23, 2007.  However, the Board finds that the preponderance of the evidence is against the assignment of a higher rating prior to July 7, 2013.  A 30 percent rating is not warranted because the headaches only occurred one to two times during the summer and not throughout the year consistently, so that they met that average over several months.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102.

Although the appellant reported in August 2015 that she had not experienced a migraine since moving to Florida, and her mailing addresses on file with VA were in Florida beginning in October 2011 until September 2016, the Board will not disturb the 10 percent rating currently assigned.

	D.  Entitlement to a rating in excess of 30 percent beginning July 8, 2013

The July 8, 2013, VA examination showed that the appellant was having more frequent headaches.  The maximum 50 percent rating requires "very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability."  38 C.F.R. § 4.124a, DC 8100.  The July 2013 VA examiner indicated that the appellant was capable of "light physical employment; sales/teaching."  The subsequent December 2015 examination and April 2016 opinion further indicated that the appellant was a student working toward a Master's Degree and had only missed one day of school, according to the appellant's own report, in the past year for the headaches.  In addition, during the entire timeframe, she had been in school since 2012 working toward earning her degree at a university.  The examiner opined that the appellant's headache condition impacted her ability to work, which has been compensated by the currently assigned rating, but she could perform light physical employment, such as sales/teaching.  The April 2016 medical opinion specifically stated that there was no evidence of any severe economic inadaptability since the appellant had been able to be a student and had only missed one day this year for headaches.

The Board notes that the appellant was a student during the time period in question and the Board finds that by analogy, the ability to maintain a student status successfully is similar to the ability to maintain employment.  As previously noted, the headaches need not cause unemployability, but economic inadaptability.  Further, the economic inadaptability must be severe.  The Board finds that the appellant's headaches did not have that effect.  By her own admission, the appellant remained productive and missed only a single day of class.  Moreover, there has been no other evidence that the appellant's service-connected tension headaches either produced or were capable of producing economic inadaptability.  Indeed, given the appellant's success as a student, she has been shown to be quite capable of adapting professionally.  There is no evidence that her headache disability has caused or are capable of causing economic inadaptability.  There is no indication, for example, that she has been unable to pay her tuition, has been hindered in her ability to succeed in achieving the educational level required to perform light physical employment, or other indicia of economic inadaptability, including evidence establishing the appellant's headaches have either produced or are capable of producing lost wages, difficulty meeting expenses, or engaging in activities of daily living.  

		i.  Pierce interplay

There is an interplay between 38 C.F.R. §§ 4.3, 4.7, and 4.21.  See Pierce v. Principi, 18 Vet. App. 440 (2004).   If there is reasonable doubt to be resolved, it is to be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question between two evaluations, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Finally, it is not expected that every case will show every criterion for a particular rating.  38 C.F.R. § 4.21.

For DC 8100, there are significant differences between the criteria for a 30 percent rating and a 50 percent rating.  Experiencing on average one characteristic prostrating attack per month over the last several months warrants a 30 percent rating.  Experiencing very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrants a 50 percent rating. 

The preponderance of the evidence is against a rating in excess of 30 percent beginning July 8, 2013.  The evidence is not so evenly balanced that the doctrine of reasonable doubt is applicable.  The preponderance of the evidence is against the appellant's headaches more nearly approximating very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability for this time period.  38 C.F.R. §§ 4.3, 4.7.  

Analyzing 38 C.F.R. § 4.21 and its interplay with 38 C.F.R. §§ 4.3 and 4.7 does not change the Board's conclusion that a rating in excess of 30 percent from July 8, 2013, is not warranted because, even if the 50 percent rating criteria were analyzed criterion by criterion, as indicated by Pierce v. Principi, 18 Vet. App. 440 (2004), not enough of the criteria are present such that the disability picture more nearly approximates the 50 percent rating, with all reasonable doubt resolved in favor of the appellant.  The preponderance of the evidence is against the appellant's headaches being "completely prostrating" and "productive of severe economic inadaptability" at any point during the period on appeal.  

			a.  "very frequent"

With regard to whether her headaches were "very frequent," the appellant reported in July 2013 that she experienced five to six headaches per month, each lasting 1.5 to 3 days.  In December 2015, the appellant reported experiencing 10 to 15 headaches per month lasting two to five hours, with increased significance when it was hot outside.  However, although the appellant is competent to report symptoms observable by laypersons, the July 2013 VA examiner did not have access to current treatment records and thus based the entire examination report on the appellant's lay statements at the examination.  The appellant's mailing addresses on file with VA were in Florida from October 2011 to September 2016.  In August 2015, she stated that she had not experienced a migraine since moving to Florida.  The December 2015 examiner noted that there was no record of medication or treatment of headaches for five years except from the prior month, when the appellant presented with sinus pressure and headaches for two days.  The appellant reported in April 2016 that she had a six-year history of migraines but had stopped getting migraines at some point.  She stated that, when she had migraines, they were well-controlled with Imitrex.  However the migraines recently began again in the last month.  She also reported that she recently cut back on caffeine and does not drink enough water.  

Upon weighing this evidence, the Board finds that the preponderance of the evidence is against the appellant's headaches being "very frequent" during the period on appeal except for the period of time beginning in December 2015 and ending in April 2016 or earlier.  The significant inconsistencies in the reported frequency of the appellant's headache attacks reduces the credibility and probative value.  The evidence is not so evenly balanced that the doctrine of reasonable doubt is for application.  In December 2015, she stated that she experienced 10 to 15 headaches per month.  In April 2016, she stated that she had not had headaches for some time, although migraines recently returned in the previous month.  Although the appellant reported numerous headaches per month during her VA examinations, she reported on multiple occasions that there was a period of time, or periods of time, in which she did not experience headaches.  Further, the preponderance of the evidence shows that the appellant primarily experiences headaches in the summer months, when she does experience them.  She also stated in August 2015 that she had not experienced any migraines since moving to Florida, which, according to the mailing addresses on file with VA, occurred around October 2011.

			b.  "completely prostrating"

The Board notes that reasonable doubt has already been resolved in favor of the appellant with respect to whether her headaches are "prostrating," and accepts that the necessity of sleep for relief of the headaches in this particular case may be equated by analysis to prostration.  38 C.F.R. § 4.3.  With respect to whether the appellant's headaches are "completely prostrating," as contemplated by the 50 percent rating criteria, the Board notes that the VA Adjudication Procedures Manual defines "completely prostrating" as "extreme exhaustion or powerlessness with essentially total inability to engage in ordinary activities."  M21-1, III.iv.4.G.7.b.  The M21-1 defines "prostrating" as "causing extreme exhaustion, powerlessness, debilitation or incapacitation with substantial inability to engage in ordinary activities."

The July 2013 examiner stated that the appellant could perform light physical work.  The April 2016 medical opinion stated that the appellant's ability to work was impacted by her headaches, but she could still perform light physical employment.  The appellant reported in December 2015 that her headaches tend to occur at night between 9:00 and 11:00 p.m. and that she takes Aleve and goes to bed.  Further, she reported in April 2016 that her migraines recently began again after not experiencing any for a period of time, she had recently cut back on caffeine, and she was not drinking enough water.  The preponderance of the evidence is against her headaches causing essentially a total inability to engage in ordinary activities.  The headaches primarily occur during the summer months, when they do occur.  They occur in the late evening and the appellant is able to go to sleep, an ordinary activity at that time of the night.  They do not preclude the appellant from performing light physical employment.  Her employment is not even limited to sedentary activities; rather, both the July 2013 and April 2016 medical reports state that she can perform light physical work such as sales or teaching.  Thus, the Board finds that the preponderance of the evidence is against the appellant's tension headaches causing an "essentially total inability to engage in ordinary activities."  Thus, the appellant's headaches were not "completely prostrating" at any point during the period on appeal.  The evidence is not so evenly balanced that the doctrine of reasonable doubt is for application.

			c.  "prolonged"

With regard to whether her headaches were "prolonged" when she was experiencing headaches, affording the appellant the benefit of the doubt, the Board finds that, resolving all reasonable doubt in favor of the appellant, the headaches the appellant reported in July 2013, lasting 1.5 to 3 days each, were prolonged.  The preponderance of the evidence is against the appellant's headaches being prolonged at any other point during the period on appeal.  The appellant reported in December 2015 that her headaches were lasting for only two to five hours each.  The December 2015 examiner noted that, although there was a complaint of headaches a month prior, there was no record of medication or treatment of headaches for five years.  Headaches were not included on the appellant's problem list used by primary care providers.  In August 2015, the appellant stated that she had not experienced a migraine since moving to Florida.  In April 2016, the appellant reported that there was a period of time during which she did not experience any headaches.  Thus, the period of time during which headaches were prolonged ended prior to December 2015.  The evidence is not so evenly balanced that the doctrine of reasonable doubt is applicable to the rest of the period on appeal.

			d.  "severe economic inadaptability"

The appellant only missed one day of school due to her headaches.  The December 2015 examiner opined that the appellant's headache condition impacted her ability to work, but she could perform light physical employment, such as sales/teaching.  The April 2016 medical opinion specifically stated that there was no evidence of any severe economic inadaptability since the appellant reported that she had been able to be a student and had only missed one day this year due to headaches.  Missing one day in a year due to headaches does not equate to severe economic inadaptability.  The appellant stated in January 2017 that she was prevented from securing or following a substantially gainful occupation solely due to her cholecystectomy.  She has not contended that she is unable to work due to her service-connected headaches.  The Board is cognizant that severe economic inadaptability does not equate to the TDIU standard and notes that in addition to the record indicating that she is not unable to work as a result of her service-connected headaches, the evidence indicates that the appellant has earned a Bachelor's Degree and is pursuing a Master's Degree.  Both indicate significant professional achievements on the part of the appellant and are indications that her headache disability has not produced and is not capable of producing severe economic inadaptability.  Again, there is no evidence of severe economic inadaptability due to headaches, lay or otherwise, nor is there any evidence that her headaches affect her ability to work.  There is no reasonable doubt to be resolved.

			e.  conclusion

As explained above, all reasonable doubt present has been resolved in favor of the claimant, including finding that the appellant's headaches were "prolonged" beginning July 8, 2013, and ending in December 2015 or earlier and that the appellant's headaches were "very frequent" beginning December 2015 and ending in April 2016 or earlier.  38 C.F.R. § 4.3.  

It is not expected that every case will show every criterion for a particular rating; however, the only criterion from the 50 percent rating criteria that is met from July 8, 2013, to December 2015 is "prolonged" and the only criterion that is met from December 2015 to April 2016 is "very frequent."  38 C.F.R. § 4.21.  Thus, there is a question between the 30 percent and 50 percent evaluations for those periods of time.  38 C.F.R. § 4.7.

However, the disability picture exhibited by the appellant from July 8, 2013, to December 2015 does not more nearly approximate the 50 percent rating criteria during that time period, as only one 50 percent criterion is met.  38 C.F.R. § 4.21.  The appellant's headaches were not "very frequent," "completely prostrating," or "productive of severe economic inadaptability" during this portion of the period on appeal.  

Likewise, the disability picture exhibited by the appellant from December 2015 to April 2016 does not more nearly approximate the 50 percent rating criteria during that time period, as only one 50 percent criterion is met.  38 C.F.R. § 4.21.  The appellant's headaches were not "prolonged," "completely prostrating," or "productive of severe economic inadaptability" during this portion of the period on appeal.  

Indeed, the appellant's headaches were not "completely prostrating" or "productive of severe economic inadaptability" during any portion of the period on appeal.  Thus, the Board finds that the preponderance of the evidence is against the award of a 50 percent rating for headaches, based on the interplay of 38 C.F.R. §§ 4.3, 4.7, and 4.21, for any portion of the period on appeal.


		ii.  Conclusion

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 30 percent beginning July 8, 2013.  Therefore, the claim for increase must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Although the appellant reported in August 2015 that she had not experienced a migraine since moving to Florida, and her mailing addresses on file with VA were in Florida from October 2011 to September 2016, the Board will not disturb the 30 percent rating currently assigned.

	E.  TDIU

The Board has considered a total rating based on individual unemployability due to service-connected disability (TDIU), pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  However, absent any indication or allegation that the appellant is unemployable as a result of her service-connected tension headaches, consideration of a TDIU is not warranted.  There is competent and credible evidence that the appellant has been a student in a Master's Degree program since 2012.  She only missed one day of classes in one year.  Thus, the record does not reasonably raise the issue of TDIU.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).


ORDER

Entitlement to a rating in excess of 10 percent for tension headaches prior to July 8, 2013, and in excess of 30 percent thereafter, is denied.  



______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


